* Corpus Juris-Cyc. References: Appeal and Error, 3 C.J., p. 746, n. 16; p. 768, n. 7; 4 C.J., p. 926, n. 27 New; Mortgages, 41 C.J., p. 999, n. 80 New.
The Leflore Grocer Company filed its bill in the chancery court of Leflore county against J.J. Frasier, R.T. Wade, the First National Bank of Greenwood, Greenwood Savings Bank, Leflore Compress  Storage Company, and the Greenwood Compress  Storage Company, setting up that Frasier and Wade had rented the "Joiner plantation" for the year 1924 from the owner, H. Lester Walton; that on August 26, 1924, they executed their rent note for four thousand one hundred dollars as rental for said plantation for the year 1924, dated August 26th, and due November 15th of the same year; that complainant purchased said rent note from the payee, H. Lester Walton, and was the holder thereof in good faith, having acquired it in due course before maturity for a valuable consideration on September 26, 1924, and from such date complainant was the legal and equitable holder of the lien given by the statute to the landlord for rent on all the agricultural products raised by the tenants, Frasier and Wade, during the year 1924, and that *Page 42 
the date of filing the bill the note was past due and unpaid.
It was further alleged that in February, 1924, Frasier also executed his note to the defendant, the First National Bank of Greenwood, for one thousand five hundred dollars, and, to secure said note executed a deed of trust upon the crops raised on the said plantation during the year 1924; and that likewise a note and deed of trust had, in the spring of 1924, been executed by the tenant to the Greenwood Savings Bank for two thousand dollars.
Complainant further charged that Frasier and Wade had raised about seventy bales of cotton, and removed same from said plantation without complainant's consent, and had stored it with the defendant compress companies, and that the said compress companies had issued their warehouse receipts for the said cotton, and had delivered said receipts to the First National Bank, of Greenwood, Miss.
The bill further charged that, as landlord, they had a lien on the agricultural products and on this cotton, especially for the amount of their rent note, and prayed for a decree awarding them a lien on the agricultural products and the cotton stored in the warehouse, and for a recovery of the note as against the full amount of crops raised, in the hands of the compress companies and the receipts therefor and have an enforcement of their lien as against all the parties. Process having been issued, the First National appeared, and filed its answer, and briefly admitted having the compress receipts for eighty-one bales of cotton raised by Frasier and Wade on the Joiner plantation in the year 1924; set up the bales of cotton received, the gin numbers, the warehouse receipt numbers, and dates thereof, the last of which was December 6, 1924; denied any knowledge as to the condition of the rent or as to who was the holder of the rent note, and made a full and complete discovery with reference to its dealings with the cotton *Page 43 
raised on this plantation; set up that it was ready to pay the rent to whomsoever the court might adjudge it legally belonged, and made their answer a cross-bill; set up that Joiner, in the year 1924; had acquired title to the land, and was asserting a claim for the rent for the year 1924, and sought to interplead and make parties to its cross-bill Joiner and Walton.
Wade answered to the effect that he was only surety for Frasier, and asserted that the rent note of four thousand one hundred dollars was due to the First National Bank, and insisted that this note should be paid from the proceeds of the sale of the cotton. He likewise made his answer a cross-bill and Joiner a party thereto.
Thereupon Frasier filed an affidavit substantially in the language of section 555 of Hemingway's Code on the chapter entitled "Circuit Courts," and set up Joiner's claim to the rent for the plantation in the year 1924. Thereupon complainant, the Leflore Grocer Company, filed a demurrer raising the question that Joiner was a new party sought to be brought in by the defendant, the First National Bank, and the court sustained that demurrer. Thereupon the next step was that the First National Bank and the Greenwood Savings Bank secured from the court an order granting permission, and directing that a bill of interpleader of the First National Bank et al. be filed in the cause. The bill of interpleader was filed in pursuance of said order, setting up, in addition to the facts already stated, that Joiner was the owner of the plantation, and conveyed the same by warranty deed to H. Lester Walton, and retained a vendor's lien for deferred payments amounting to thousands of dollars; and also that H. Lester Walton executed, simultaneously with the notes, a trust deed upon the lands to secure the payment thereof.
It was further set up in the bill of interpleader that there were foreclosure proceedings on October 30, 1924, a sale by the trustee under the deed of trust, and that the mortgagee, Joiner, was the purchaser on November *Page 44 
30, 1924, of the lands on which the crops were raised by Frasier and Wade; that, when the trustee on that date executed the trustee's deed to the mortgagee, Joiner, he (Joiner) was contending for, and claiming, a landlord's lien and a right to the rental for the proceeds of the rent note of four thousand one hundred dollars, and that he was contending that he had a lien on the cotton and other agricultural products raised by the tenants on the land during the year 1924. They prayed that they be allowed to interplead and deposit the money in the court with their bill, and that Joiner and all the parties named be brought in; that the rights of all parties be brought in and adjudicated; and asked that the Leflore Grocer Company be enjoined from proceeding with its bill in equity until this bill of interpleader was disposed of. The injunction was granted by the court, and all the parties, including Joiner, were brought in, and the other parties set up facts that have been heretofore detailed. The original complainant answered, however, having first had its demurrer to the bill of interpleader overruled and a motion to dissolve the injunction likewise overruled.
The original complainant, the Leflore Grocer Company, answered, and propounded its claim as the assignee of Walton to the proceeds of the note as against the cotton held by the complainant in the bill of interpleader. All the parties appeared and submitted themselves to the jurisdiction of the court on the bill of interpleader.
The First National Bank of Greenwood asserted its claim to the amount of its note under this mortgage on the crops; the Greenwood Savings Bank likewise asserted its claim for two thousand dollars under its mortgage. Joiner appeared and answered without interposing any demurrer or making any point as to the regularity or irregularity of the bill of interpleader thus filed, but generally reserved to himself the benefit of exceptions and objections to the bill of interpleader as filed. From his answer, it appears that in 1919 he conveyed these *Page 45 
lands to Walton, and retained a vendor's lien for deferred payments, and also Walton executed a trust deed on the "Joiner plantation" to secure payment of the debt thus created.
To show exactly what we conceive to be Joiner's position assumed by him in his answer as to the claim propounded by him, we quote the following:
"This defendant, by virtue of his ownership of said land, became the landlord of the tenant thereof, and became entitled to the rent of said lands for the year 1924, which said rent in the sum of four thousand one hundred dollars became due on November 15, 1924, and is entitled to, and has under the laws of Mississippi, a lien upon all the agricultural products grown on said land during the year 1924 for said rent, which this defendant is advised and believes he has the right in equity to trace into and recover from the proceeds of said crops in the hands of defendant banks and paid into this court, and therefore has a right to the funds so paid into this court, inasmuch as this defendant has a lien on the said crops and the proceeds thereof prior and paramount to all other liens and claims."
His prayer was:
"Wherefore this defendant prays the decree of this court, declaring a decree in his favor as the owner of said land and the landlord for the year 1924 on said fund, and decreeing the sameto be paid to this defendant." (Italics ours.)
Also he set up his acquisition of the title on October 30, 1924, by deed from the trustee.
The only proof offered was the note for four thousand one hundred dollars offered by the assignee, the Leflore Grocer Company, and some proof as to the rental value of the Joiner plantation, but no proof was attempted to be offered by Joiner or any one else as to the rental value of the plantation for the balance of the year after the date of his trustee's deed, October 30, 1924. It does not appear that the tenants, Frasier and Wade, offered *Page 46 
to pay anything for the use and occupation of the premises afted Joiner's acquisition of the title by foreclosure proceedings; nor does it appear as to how long they occupied the lands, if at all, after October 30, 1924. Indeed, it does appear that the crops had been removed in the main prior to the foreclosure proceedings, and most of the bales of cotton were shown to have been delivered to the compresses before the date of Joiner's deed, and no cotton is accounted for subsequent to December 6, 1924. Joiner made no claim to a mortgage on the crops raised by the tenants during that year.
Upon the pleadings and proof, the chancellor decreed that the four thousand one hundred dollars tendered with the interpleader, with interest, be paid over by the clerk to the Leflore Grocer Company, and directed that the Leflore Grocer Company be denied any other relief.
The claim of the defendant R.A. Joiner propounded by his answer was denied.
The First National Bank of Greenwood and the Greenwood Savings Bank of Greenwood, interpleading complainants, and the surety on their injunction bond, were discharged from further liability. Joiner was taxed with the costs of the proceedings prayed for, and was allowed to appeal to this court with supersedeas.
Appellant, Joiner, assigns as error and as ground for reversal the following: First, The chancellor erred in permitting the defendant banks to file their bill of interpleader, and contends that the interpleader interposed by defendants is an improper pleading. Second. Appellant contends that the rents of the land for the year 1924 followed the reversion, and, having purchased the interest in the land of the lessor, Walton, before the due date of the rent for the year 1924, he (Joiner) was entitled to the rent accruing for the land thus purchased during the year 1924.
On the first proposition as to the propriety of the pleadings, counsel cites Griffith's Chancery Practice, section, 382, which unquestionably states the proper rule for *Page 47 
equity pleading approved by the courts of Mississippi. Strangers and new parties may not be introduced into a cause by a cross-bill. The complainant may amend his bill and introduce new parties. If the defendant's interest requires new parties, he may make the objection of nonjoinder to the court, but the court, at any stage of the proceeding, finding it necessary to introduce a new party in order to administer equity and full justice, may halt the proceedings and require the new party to be brought in. In this case the court permitted the defendant, the banks, to file a bill of interpleader, and granted a demurrer and injunction against the original complainant, and thereupon all the defendants were brought in, especially Joiner, who made no objection by demurrer or plea to the bill of interpleader save by the general objection reserved in his answer. The merits of the controversy were thus brought to an issue irregularly, and issue having been joined, the chancellor adjudicated the rights of the parties. If no injustice was done Joiner otherwise, we would not at this late date reverse the case and order a new trial. InWalker v. Brungard, 21 Miss. (13 Smedes  M.) 751, in the chancellor's opinion, we have this statement:
"The cross-bill of Thomas F. Walker introduces new and different parties and interest, with distinct and independent matters. Had this been excepted to in the form of a demurrer, plea, or claim to object to the same on final hearing, I should have been disposed to keep out of consideration of the original bill, all matters which relate to the claims of Salmon and Mrs. Brungard, her agents and trustees; but as the whole cross-bill is answered in detail, and the answers relied upon on final hearing, it is my duty to decide the whole case."
The high Court of Errors and Appeals, at the conclusion of this opinion, speaking through Mr. Justice CLAYTON, approved the opinion of the chancellor in the following language: *Page 48 
"We have now gone over all the points made in the argument, and have been struck with the accuracy of the conclusions, to which a laborious investigation conducted the mind of the chancellor. His written opinion exhibits a thorough acquaintance with the facts in all their relations. We think his decree was correct, and that it should be in all things affirmed. Decree affirmed."
We are inclined to the view that the bill of interpleader filed by the defendant banks, together with an injunction granted by the chancellor restraining the original complainant from the proceedings with his cause, was the equivalent, in substance, though not in form, of filing a new and independent bill, and that, the defendant having answered and propounded fully his claim to the rent for the year 1924, no harm resulted to Joiner because of the irregularity of the pleading, and in this we think we are sustained by all of our adjudicated cases.
On the second point, that, as purchaser of the land before the due date of the rent for the year 1924, Joiner was entitled to the rents for that year as against the assignee of the mortgagor and lessor, Walton, counsel for appellant relies upon the cases of Wolf v. Johnson, 30 Miss. 513, and other cases applying the common-law rule, and more especially the case of BowdreBros.  Co. v. Sloan, 69 Miss. 369, 11 So. 631, the syllabus of which is as follows:
"Sale of land. Rents. Right of purchaser. Previous assignment. The purchaser of land at partition sale is entitled to the rent falling due after his purchase, if not expressly reserved, and may distrain therefor, notwithstanding a rent note, previously given therefor, had been assigned by the landlord to another, who contests the purchaser's right to such rent. See Watkins v.Duvall, ante 69 Miss. 364, 13 So. 727."
This was unquestionably the rule in Mississippi until the Code of 1892 went into effect. Mr. Justice WHITFIELD, in enforcing the common-law rule in the case of Reily v. Carter, 75 Miss. 798, 23 So. 435, 65 Am. St. Rep. 621, has *Page 49 
this to say with reference to the effect of section 4472 of the Code of 1892, which is brought down and found in Hemingway's Code as section 3323, and section 5051, Code of 1906:
"We have thus fully gone into the last two points, because this case is to be determined by the law as it stood prior to the enactment of section 4472 of the Code of 1892. The first foreclosure bill was filed in November, 1895, and the second in January, 1896, and the crops were raised in 1896, and were, of course, not `planted' or `growing' at the `commencement of either suit.' This wholesome statute happily changes the rule in this state, and gives a mortgagor, who has a crop growing or planted when the foreclosure suit is begun, the right to such crops, upon the `payment or tender of reasonable compensation for the use of the land,' which amount the court may adjudge. It is a most beneficient statute, which will prevent much injustice in the future. Judgment reversed, and cause remanded."
Section 3323, Hemingway's Code (section 5051, Code of 1906), reads as follows:
"In the case of forfeiture under contract of purchase, the purchaser, and in case of foreclosure of deeds in trust or mortgages, the mortgagor shall be entitled to cultivate and gather the crops, if any, planted by him and grown or growing on the premises at the time of the commencement of the suit; and shall, after eviction therefrom have the right to enter thereon for the purpose of completing the cultivation and removing the crops, first paying or tendering to the party entitled to the possession a reasonable compensation for the use of the land. The court may, on demand of the defendant, adjudge the sum to be paid or tendered."
In the case of Parks v. Kline, 118 Miss. 119, 79 So. 81, Chief Justice SMITH held that the section, supra, applied, and that the purchaser, similarly situated to Joiner, was entitled only to reasonable compensation for the use of the land from the date of the purchase, and that *Page 50 
the assignee of the lessor was entitled to claim the benefit of this statute as against the purchaser at the trustee's sale. Chief Justice SMITH said in part:
"Appellee's contention is that section 5051, Code of 1906 (section 3323, Hemingway's Code), has no application here, for the reason that the crop in question was neither planted, cultivated, nor gathered by Hawkins, the mortgagor in the deed of trust at the foreclosure of which appellant purchased the land. This is true, but we think the statute should not be so construed as to limit the right therein conferred solely to the mortgagor in person, but includes, not only the mortgagor, but all persons claiming through him. The statute is remedial, and should be so construed as to give full effect to its purpose."
In the case of Reynolds et al v. Polk (Miss.), 109 So. 698, Justice ANDERSON said in part:
"Appellee, to sustain his position, refers to Reily v.Carter 75 Miss. 798, 23 So. 435, 65 Am. St. Rep. 621, andLane v. King, 8 Wend. [N.Y.] 584, 24 Am. Dec. 105. We do not think the principle there involved has any application to the facts of this case. It was the rule at common law that a purchaser of land at a foreclosure sale under a mortgage on confirmation of the sale obtained a good title to all the crops on the land that were unreserved. In the first place, that rule has been changed by our statute, section 3323, Hemingway's Code (section 5051, Code of 1906), and, in the second place, the common-law principle had no application to a conveyance of his land by a landlord where his interest in the crops had been fixed by contract with his tenants."
To state it plainly, our court is committed to the idea that the above-quoted section 3323, Hemingway's Code, section 5051 (Code of 1906), changed the rules so clearly announced in the case of Bowdre Bros.  Co. v. Sloan, supra.
It follows that the court correctly held that Joiner, as the purchaser of the land at a trustee's sale on October *Page 51 
30, 1924, before the due date of the rent, was not entitled to the rent from the Joiner plantation for the entire year of 1924; but that the assignee of the lessor and mortgagor, Walton, was substituted to Walton's rights as landlord, and the only right which Joiner would have was the rent for a reasonable use and occupancy on and after the date of his deed to the end of the year.
Joiner made no effort to prove in this case as to what the reasonable rental would be, nor did he show that there was occupancy, or use and occupancy, by the tenants subsequent to the date of his deed, but confined his evidence to proof of reasonable rental for the entire year. We are unable to ascertain from this record whether he could not make said proof, or would not, preferring to stake his claim upon the rule which obtained in Mississippi prior to the Code of 1892.
We are therefore of the opinion that the correct result was reached by the chancellor in this case.
Affirmed.